Exhibit 10.7

 

LOGO [g599770g0926234734502.jpg]

FORM OF ADMINISTRATION AND ACCOUNTING AGREEMENT

THIS AGREEMENT, dated as of September     , 2018 and effective as of October 1,
2018, by and between ProShares Trust II, a Delaware statutory trust (the
“Trust”), on behalf of its series listed on Exhibit A hereto and all future
series of the Trust (each a “Fund”, and collectively the “Funds” as applicable),
and The Bank of New York Mellon, a New York corporation authorized to do a
banking business (“BNY Mellon”).

W I T N E S S E T H :

WHEREAS, the Trust desires to retain BNY Mellon to provide for the Funds the
services described herein, and BNY Mellon is willing to provide such services,
all as more fully set forth below;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereby agree as follows:

 

  1.

Definitions.

Whenever used in this Agreement, unless the context otherwise requires, the
following words shall have the meanings set forth below:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“1940 Act” means the Investment Company Act of 1940, as amended.

“Authorized Person” shall mean each person, whether or not an officer or an
employee of the Sponsor, duly authorized by the Sponsor to execute this
Agreement and to give Instructions on behalf of the Trust as set forth in
Exhibit B hereto and each Authorized Person’s scope of authority may be limited
by setting forth such limitation in a written document signed by both parties
hereto. From time to time the Trust may deliver a new Exhibit B to add or delete
any person and BNY Mellon shall be entitled to rely on the last Exhibit B
actually received by BNY Mellon.



--------------------------------------------------------------------------------

“BNY Mellon Affiliate” shall mean any office, branch or subsidiary of The Bank
of New York Mellon Corporation.

“Confidential Information” shall have the meaning given in Section 21 of this
Agreement.

“Documents” shall mean such documents as BNY Mellon may reasonably request from
time to time, in connection with its provision of services under this Agreement.

“Instructions” shall mean Oral Instructions or written communications actually
received by BNY Mellon by S.W.I.F.T., tested telex, letter, facsimile
transmission or other method or system specified by BNY Mellon as available for
use in connection with the services hereunder, from an Authorized Person or
person believed in good faith to be an Authorized Person.

“Net Asset Value” shall mean the per share value of a Fund, calculated in the
manner described in the Trust’s Offering Materials.

“Offering Materials” shall mean the currently effective prospectus with respect
to each Fund and the Trust’s most recently filed registration statement with the
SEC relating to Shares of the Funds.

“Organizational Documents” shall mean certified copies of the Trust’s amended
and restated trust agreement, certificate of trust, material contracts, Offering
Materials, all SEC exemptive orders issued to the Trust (if any), required
filings or similar documents, delivered to and received by BNY Mellon.

“Oral Instructions” shall mean oral instructions received by BNY Mellon under
permissible circumstances specified by BNY Mellon, in its sole discretion, as
being from an Authorized Person or person believed in good faith by BNY Mellon
to be an Authorized Person.

“SEC” means the United States Securities and Exchange Commission.

“Securities Laws” means the 1933 Act, 1934 Act, the 1940 Act, the Commodity
Exchange Act and the Rules thereunder.

“Shares” means the units of beneficial interest of any Fund.

 

- 2 -



--------------------------------------------------------------------------------

“Sponsor” shall mean ProShare Capital Management LLC, the entity having
investment responsibility with respect to the Trust and the Funds.

2.    Appointment.

The Trust hereby appoints BNY Mellon as its agent for the term of this Agreement
to perform the services described in Schedule I attached hereto effective as of
October 1, 2018. BNY Mellon hereby accepts such appointment and agrees to
perform the duties hereinafter set forth.

3.    Representations and Warranties.

(a)    The Trust, on behalf of itself and each Fund, hereby represents and
warrants to BNY Mellon, which representations and warranties shall be deemed to
be continuing, that:

(i)    The Trust is organized and existing under the laws of the jurisdiction of
its organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

(ii)    This Agreement has been duly authorized, executed and delivered by the
Trust and constitutes a valid and legally binding obligation of the Trust,
enforceable in accordance with its terms;

(iii)    The Trust is conducting its business in material compliance with all
applicable laws and regulations, both state and federal;

(iv)    The Trust has obtained all regulatory licenses, approvals and consents
necessary to carry on its business as now conducted, and there is no statute,
regulation, rule, order, or judgment binding on it and no provision of its
Organizational Documents, nor of any mortgage, indenture, credit agreement, or
other contract binding on it or affecting its property which would prohibit its
execution or performance of this Agreement or with which the execution of this
Agreement would cause a conflict;

(v)    The method of valuation of securities and the method of computing the Net
Asset Value shall be as set forth in the Offering Materials of the Funds.

 

- 3 -



--------------------------------------------------------------------------------

(vi)    To the extent that the Trust becomes aware that the performance of any
services described in Schedule I attached hereto by BNY Mellon in accordance
with the then effective Offering Materials for the Trust would violate any
applicable laws or regulations, the Trust shall immediately so notify BNY Mellon
in writing and thereafter shall either furnish BNY Mellon with the appropriate
values of securities, Net Asset Value or other computation, as the case may be,
or, instruct BNY Mellon in writing to value securities and/or compute Net Asset
Value or other computations in a manner the Trust specifies in writing, and
either the furnishing of such values or the giving of such instructions shall
constitute a representation by the Trust that the same is consistent with all
applicable laws and regulations and with its Offering Materials;

(vii)    Each person named on Exhibit B hereto is duly authorized by the Trust
to be an Authorized Person hereunder;

(viii)    It has implemented, and is acting in accordance with, procedures
reasonably designed to ensure that it will disseminate to all market
participants, other than Authorized Participants (as defined in its Prospectus),
each calculation of Net Asset Value provided by BNY Mellon hereunder to
Authorized Participants at the time BNY Mellon provides such calculation to
Authorized Participants;

(ix)    To the best of the Trust’s knowledge, the Sponsor is in good standing
and qualified to do business in each jurisdiction in which the nature or conduct
of its business requires such qualification; and

(x)    The Trust shall promptly notify BNY Mellon in writing of any and all
material legal proceedings or securities investigations relating to the Trust or
the Funds that are filed or commenced against the Trust, any Fund, or the
Sponsor.

(b)    BNY Mellon hereby represents and warrants, which representations and
warranties shall be continuing and shall be deemed to be reaffirmed each day,
that:

(i)    It is duly organized and existing under the laws of the jurisdiction of
its organization with full power to carry on its business as now conducted, to
enter into this Agreement, and to perform its obligations hereunder;

 

- 4 -



--------------------------------------------------------------------------------

(ii)    This Agreement has been duly authorized, executed and delivered by BNY
Mellon and constitutes a valid and legally binding obligation of BNY Mellon,
enforceable in accordance with its terms;

(iii)    It is conducting its business in substantial compliance with all
applicable laws and requirements, both state and federal;

(iv)    It has obtained all regulatory licenses, approvals and consents
necessary to carry on its business as now conducted and there is no statute,
regulation, rule, order, or judgment binding on it and no provision of its
Organizational Documents, nor of any mortgage, indenture, credit agreement, or
other contract binding on it or affecting its property which would prohibit its
execution or performance of this Agreement or with which the execution of this
Agreement would cause a conflict; and

(v)    It has in place and shall maintain physical, electronic and procedural
safeguards reasonably designed to protect the availability, security,
confidentiality and integrity of, and to prevent unauthorized access to or use
of, any and all books, records and information related to the Trust.

4.    Delivery of Documents.

The Trust shall promptly provide, deliver or cause to be delivered from time to
time to BNY Mellon the Trust’s Organizational Documents, Offering Materials and
other materials used in the distribution of Shares and all amendments thereto as
may be reasonably necessary for BNY Mellon to perform its duties hereunder. BNY
Mellon shall not be deemed to have notice of any information (other than
information supplied by BNY Mellon) contained in such Organizational Documents,
Offering Materials or other materials until they are actually received by BNY
Mellon.

5.    Duties and Obligations of BNY Mellon.

(a)    Subject to the direction and supervision of the Sponsor and the
provisions of this Agreement, BNY Mellon shall provide to the Trust, and to each
Fund, as applicable, the administrative services and the valuation and
computation services listed on Schedule I attached hereto. Additional services
may be provided by BNY Mellon upon the request of the Trust as mutually agreed
from time to time.

 

- 5 -



--------------------------------------------------------------------------------

(b)    BNY Mellon shall provide, at its expense, all office space, facilities,
equipment and personnel necessary for the performance of its obligations under
this Agreement.

(c)    BNY Mellon shall not provide any services relating to the management,
investment advisory or sub-advisory functions of the Trust, distribution of
shares of any the Trust, maintenance of the Trust’s financial records (except to
the extent specifically set forth herein) or other services normally performed
by the Trust’s counsel or independent auditors, and the services provided by BNY
Mellon do not constitute, nor shall they be construed as constituting, legal
advice or the provision of legal services for or on behalf of the Trust or any
other person, and the Trust acknowledges that BNY Mellon does not provide public
accounting or auditing services or advice and will not be making any tax
filings, or doing any tax reporting on its behalf, other than those specifically
agreed to hereunder. The scope of services provided by BNY Mellon under this
Agreement shall not be increased as a result of new or revised regulatory or
other requirements that may become applicable with respect to the Fund, unless
the parties hereto expressly agree in writing to any such increase in the scope
of services.

(d)    The Trust shall cause its officers, advisors, sponsor, distributor, legal
counsel, independent auditors and accountants, current administrator (if any),
transfer agent and any other service provider to cooperate with BNY Mellon and
to provide BNY Mellon, upon request, with such information, documents and advice
relating to the Trust as is within the possession or knowledge of such persons,
and which in the opinion of the parties, is necessary in order to enable BNY
Mellon to perform its duties hereunder. To the extent that such information,
documents or advice is privileged or any such person is contractually prohibited
from providing such information, documents or advice to BNY Mellon, the parties
will cooperate with other with the goal of providing sufficient alternative
information, documents or advice as may be necessary in order to enable BNY
Mellon to perform its duties hereunder. In connection with its duties hereunder,
BNY Mellon shall not be responsible for, under any duty to inquire into, or be
deemed to make any assurances with respect to the accuracy, validity or
propriety of any information, documents or advice provided to BNY Mellon by any
of the aforementioned persons. BNY Mellon shall not be liable for any loss,
damage or expense resulting from or arising out of the failure of

 

- 6 -



--------------------------------------------------------------------------------

the Trust to cause any information, documents or advice to be provided to BNY
Mellon as provided herein and shall be held harmless by the Trust when acting in
reliance upon such information, documents or advice relating to the Trust. The
Trust shall not charge BNY Mellon for any fees or costs charged to the Trust by
such persons. In the event that any services performed by BNY Mellon hereunder
rely, in whole or in part, upon information obtained from a third party service
utilized or subscribed to by BNY Mellon which the parties agree in writing to
deem reliable, BNY Mellon shall not have any responsibility or liability for,
under any duty to inquire into, or deemed to make any assurances with respect
to, the accuracy or completeness of such information.

(e)    Nothing in this Agreement shall limit or restrict BNY Mellon, any BNY
Mellon Affiliate or any officer or employee thereof from acting for or with any
third parties, and providing services similar or identical to same or all of the
services provided hereunder.

(f)    The Trust shall furnish BNY Mellon with any and all instructions,
explanations, information, specifications and documentation deemed necessary by
BNY Mellon in the performance of its duties hereunder, including, without
limitation, the amounts or written formula for calculating the amounts and times
of accrual of Fund liabilities and expenses, and the value of any securities
lending related collateral investment account(s). BNY Mellon shall not be
required to include as Fund liabilities and expenses, nor as a reduction of Net
Asset Value, any accrual for any federal, state or foreign income taxes unless
the Trust shall have specified to BNY Mellon in Instructions the precise amount
of the same to be included in liabilities and expenses or used to reduce Net
Asset Value. The Trust shall also furnish BNY Mellon with bid, offer or market
values of securities if BNY Mellon notifies the Trust that same are not
available to BNY Mellon from a security pricing or similar service utilized, or
subscribed to, by BNY Mellon which the Trust directs BNY Mellon to utilize, and
which BNY Mellon in its judgment deems reliable at the time such information is
required for calculations hereunder. At any time and from time to time, the
Trust also may furnish BNY Mellon with bid, offer or market values of securities
and instruct BNY Mellon in Instructions to use such information in its
calculations hereunder. BNY Mellon shall at no time be required or obligated to
commence or maintain any utilization of, or subscriptions to, any securities
pricing or similar service. In no event shall BNY Mellon be required to
determine, or have any obligations with respect to, whether a market price
represents any fair or true value, nor to adjust any price to reflect any events
or announcements, including, without limitation, those with respect to the
issuer thereof, it being agreed that all such determinations and considerations
shall be solely the responsibility of the Trust.

 

- 7 -



--------------------------------------------------------------------------------

(g)    BNY Mellon may apply to an officer of the Trust or the designee appointed
by him/her in writing to BNY Mellon of the Trust for Instructions with respect
to any matter arising in connection with BNY Mellon’s performance hereunder for
the Trust and its Funds, and BNY Mellon shall not be liable for any action taken
or omitted to be taken by it in good faith in accordance with such Instructions
and without negligence, bad faith or willful misconduct. Such application for
Instructions shall be made as much in advance as is practicable under the
circumstances and shall set forth in writing any action proposed to be taken or
omitted to be taken by BNY Mellon with respect to its duties or obligations
under this Agreement and the date on and/or after which such action shall be
taken. BNY Mellon shall not be liable for any action taken or omitted to be
taken in accordance with a proposal included in any such application on or after
the date specified therein unless, prior to taking or omitting to take any such
action, BNY Mellon has received Instructions from an officer of the Trust or the
designee appointed by him/her in writing to BNY Mellon in response to such
application specifying the action to be taken or omitted.

(h)    BNY Mellon may consult with counsel to the Trust or its own external
counsel, at the Trust’s expense, or with its internal counsel, with respect to
any matter arising in connection with the services to be performed by BNY Mellon
under this Agreement, and shall promptly advise the Trust of the advice or
opinion of such counsel, provided, however, that unless the circumstances do not
reasonably permit the giving of notice to the Trust, BNY Mellon shall give to
the Trust notice of the counsel it intends to use and await the Trust’s approval
thereof, which approval shall not be unreasonably withheld, except that no such
notice or approval shall be required with respect to any matter or question of
law referred solely to BNY Mellon’s in-house counsel, and BNY Mellon shall give
prompt after the fact notice where prior notice is not given. BNY Mellon shall
be fully protected with respect to anything done or omitted by it in good faith
in accordance with the written advice or opinion of either Trust counsel or its
own counsel, provided such written advice or opinion is consistent with
generally accepted industry legal standards.

 

- 8 -



--------------------------------------------------------------------------------

(i)    Notwithstanding any other provision contained in this Agreement or
Schedule I attached hereto, BNY Mellon shall have no duty or obligation with
respect to, including, without limitation, any duty or obligation to determine,
or advise or notify the Trust of: (i) the taxable nature of any distribution or
amount received or deemed received by, or payable to, the Trust, (ii) the
taxable nature or effect on the Trust or its shareholders of any corporate
actions, class actions, tax reclaims, tax refunds or similar events, (iii) the
taxable nature or taxable amount of any distribution or dividend paid, payable
or deemed paid, by the Trust to its shareholders; or (iv) the effect under any
federal, state or foreign income tax laws of the Trust making or not making any
distribution or dividend payment, or any election with respect thereto. Further,
BNY Mellon is not responsible for the identification of securities requiring
U.S. tax treatment that differs from treatment under U.S. generally accepted
accounting principles. BNY Mellon is solely responsible for processing such
securities, as identified by the Trust or its Authorized Persons, in accordance
with U.S. tax laws and regulations.

(j)    BNY Mellon shall have no duties or responsibilities whatsoever except
such duties and responsibilities as are specifically set forth in this Agreement
and Schedule I attached hereto, and no covenant or obligation shall be implied
against BNY Mellon in connection with this Agreement.

(k)    BNY Mellon, in performing the services required of it under the terms of
this Agreement, shall be entitled to rely fully on the accuracy and validity of
any and all Instructions, explanations, information, specifications, Documents
and documentation furnished to it by an Authorized Person until such time as BNY
Mellon shall have actually received a paper, document, instruction, information,
data, records or documents indicating that any such have been revised, amended
or superseded. BNY Mellon shall have no duty or obligation to review the
accuracy, validity or propriety of such Instructions, explanations, information,
specifications, Documents or documentation, including, without limitation,
evaluations of securities; the amounts or formula for calculating the amounts
and times of accrual of the Funds’ liabilities and expenses; the amounts
receivable and the amounts payable on the sale or purchase of securities; and
amounts receivable or amounts payable for the sale or redemption of Trust Shares
effected by or on behalf of a Fund. In the event BNY Mellon’s computations
hereunder rely, in whole or in part, upon information, including, without
limitation, bid, offer or market values of securities or other assets, or
accruals of interest or earnings thereon, from a pricing or similar service
utilized, or subscribed to, by BNY Mellon which the Trust directs BNY Mellon to
utilize, and which BNY Mellon in its

 

- 9 -



--------------------------------------------------------------------------------

reasonable judgment deems reliable, BNY Mellon shall not be responsible for,
under any duty to inquire into, or deemed to make any assurances with respect
to, the accuracy or completeness of such information. Without limiting the
generality of the foregoing, BNY Mellon shall not be required to inquire into
any valuation of securities or other assets by the Trust or any third party
described in this sub-section 5(k) even though BNY Mellon in performing services
similar to the services provided pursuant to this Agreement for others may
receive different valuations of the same or different securities of the same
issuers.

(l)    BNY Mellon, in performing the services required of it under the terms of
this Agreement, shall not be responsible for determining whether any interest
accruable to the Trust is or will be actually paid, but will accrue such
interest until otherwise instructed by the Trust.

(m)    BNY Mellon shall not be responsible for damages (including without
limitation damages caused by delays, failure, errors, interruption or loss of
data) which occur by reason of circumstances beyond its reasonable control and
which adversely affect the performance by BNY Mellon of its obligations and
duties under this Agreement, including, without limitation, labor difficulties
within or without BNY Mellon, mechanical breakdowns, flood or catastrophe, acts
of God, failures of transportation, interruptions, loss or malfunctions of
utilities, action or inaction of civil or military authority, national
emergencies, public enemy, war, terrorism, riot, sabotage, non-performance by a
third party, failure of the mails, communications, computer (hardware or
software) services, or functions or malfunctions of the internet, firewalls,
encryption systems or security devices caused by any of the above. Upon the
occurrence of any such delay or failure BNY Mellon shall use commercially
reasonable best efforts to resume performance as soon as practicable under the
circumstances. BNY Mellon shall not be responsible for delays or failures to
supply the information or services specified in this Agreement where such delays
or failures are caused by the failure of any Authorized Person to supply any
instructions, explanations, information, specifications or documentation deemed
necessary by BNY Mellon in the performance of its duties under this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

(n)    BNY Mellon has established and is maintaining a disaster recovery plan
and back-up system that is reasonably designed to ensure the BNY Mellon’s
continued performance of its obligations and duties under this Agreement. Upon
the occurrence of any business interruption or system delay or failure BNY
Mellon shall use commercially reasonable efforts to resume performance as soon
as practicable under the circumstances.

(o)    BNY Mellon will employ commercially reasonable anti-virus software to its
systems to protect its systems against viruses.

6.    Allocation of Expenses.

Except as otherwise provided herein, no costs and expenses of the Trust or the
Funds arising or incurred in connection with the performance of this Agreement
shall be paid by BNY Mellon, but any and all such costs and expenses shall be
paid by, as applicable, the Trust, Sponsor or other party on behalf of the
appropriate Fund to which the expense is allocable, including but not limited
to, organizational costs, costs of maintaining corporate existence, taxes,
interest, brokerage fees and commissions, insurance premiums, compensation and
expenses of the Trust’s officers or employees, legal, accounting and audit
expenses, management, advisory, sub-advisory, administration and shareholder
servicing fees, charges of custodians, transfer and dividend disbursing agents,
expenses (including clerical expenses) incident to the issuance, redemption or
repurchase of Fund shares , fees and expenses incident to the registration or
qualification under the Securities Laws, state or other applicable Securities
Laws of the Trust or Fund shares, costs (including printing and mailing costs)
of preparing and distributing Offering Materials, reports, notices and proxy
material to Fund’s shareholders or members, as applicable, all expenses
incidental to holding meetings of such Fund’s shareholders, and extraordinary
expenses as may arise, including litigation affecting the Trust and legal
obligations relating thereto for which the Trust may have to indemnify its
officers and/or Sponsor, as may be applicable.

7.    Portfolio Compliance Services.

(a)    If Schedule I attached hereto contains a requirement for BNY Mellon to
provide the Trust with portfolio compliance services, such services shall be
provided pursuant to the terms of this Section 7 (the “Portfolio Compliance
Services”). The precise compliance review and testing services to be provided
shall be as mutually agreed between BNY Mellon and the Trust, and the results of
BNY Mellon’s Portfolio Compliance Services shall be detailed in a portfolio
compliance summary report (the “Compliance Summary Report”) prepared on a
periodic basis as mutually agreed, and delivered to the Trust or its designee.
BNY Mellon shall have no responsibility or obligation to provide Portfolio
Compliance Services other that those services specifically listed in Schedule I
attached hereto.

 

- 11 -



--------------------------------------------------------------------------------

(b)    The Trust will examine each Compliance Summary Report delivered to it by
BNY Mellon and notify BNY Mellon of any error, omission or discrepancy. The
Trust acknowledges that unless it notifies BNY Mellon of any error, omission or
discrepancy within thirty (30) business days following its receipt of a
Compliance Summary Report, such Compliance Summary Report shall be deemed final
and shall not be reissued. If the Trust learns of any out-of-compliance
condition before receiving a Compliance Summary Report reflecting such
condition, the Trust will promptly notify BNY Mellon of such condition after
discovery thereof. The Trust agrees to notify BNY Mellon in writing, as promptly
as practicable under the circumstances, if it fails to receive any such
Compliance Summary Report.

(c)    While BNY Mellon will endeavor to identify out-of-compliance conditions,
BNY Mellon does not and could not for the fees charged, make any guarantees,
representations or warranties with respect to its ability to identify all such
conditions. In the event of any errors or omissions in the performance of
Portfolio Compliance Services not attributable to BNY Mellon’s bad faith or
willful misconduct, the Fund’s sole and exclusive remedy and BNY Mellon’s sole
liability shall be limited to re-performance by BNY Mellon of the Portfolio
Compliance Services affected and in connection therewith the correction of any
error or omission, if practicable and the preparation of a corrected report, at
no cost to the Trust.

8.    Regulatory Administration Services.

(a)    If Schedule I attached hereto contains a requirement for BNY Mellon to
provide the Trust with compliance support services and/or Regulatory
Administration services, such services shall be provided pursuant to the terms
of this Section 8 (such services, collectively hereinafter referred to as the
“Regulatory Support Services”).

(b)    Notwithstanding anything in this Agreement to the contrary, the
Regulatory Support Services provided by BNY Mellon under this Agreement are
administrative in nature and do not constitute, nor shall they be construed as
constituting, legal advice or the provision of legal services for or on behalf
of the Trust or any other person.

 

- 12 -



--------------------------------------------------------------------------------

(c)    All work product produced by BNY Mellon in connection with its provision
of Regulatory Support Services under this Agreement is subject to review and
supervision of Sponsor and the provisions of this Agreement. The Regulatory
Support Services performed by BNY Mellon under this Agreement will be at the
request and direction of the Trust and/or its designee, as applicable. BNY
Mellon disclaims liability to the Trust, and the Trust is solely responsible,
for the adequacy and effectiveness of the Trust’s compliance program. BNY Mellon
shall provide information or reports to the Trust or its designee as may be
reasonably requested.

9.    Standard of Care; Indemnification.

(a)     In performing all of its duties and obligations hereunder, BNY Mellon
shall use the reasonable care and diligence that a professional service provider
would observe in these affairs. Except as otherwise provided herein, BNY Mellon
and any BNY Mellon Affiliate shall not be liable for any and all costs,
expenses, losses, charges, damages, liabilities or claims, including reasonable
attorneys’ and accountants’ fees and expenses (collectively, “Losses”), incurred
by or asserted against the Trust, except those Losses arising out of BNY
Mellon’s own negligence, bad faith or willful misconduct. In no event shall BNY
Mellon or any BNY Mellon Affiliate be liable to the Trust or any third party for
special, indirect or consequential damages, or lost profits or loss of business,
arising in connection with this Agreement, even if previously informed of the
possibility of such damages and regardless of the form of action. BNY Mellon and
any BNY Mellon Affiliate shall not be liable for any Losses, resulting from,
arising out of, or in connection with its performance hereunder, including its
actions or omissions, the incompleteness or inaccuracy of any specifications or
other information furnished by the Trust, unless such Losses arise out of the
negligence, bad faith or willful misconduct of BNY Mellon, nor shall BNY Mellon
be liable for any Losses for delays caused by circumstances beyond the
reasonable control of BNY Mellon or any agent of BNY Mellon and which adversely
affect the performance by BNY Mellon of its obligations and duties hereunder or
by any other agent of BNY Mellon, including without limitation strikes, work
stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God, or interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services.

 

- 13 -



--------------------------------------------------------------------------------

(b)    BNY Mellon agrees to indemnify the Trust, on behalf of each Fund, and
agrees to hold the Trust and each Fund harmless from and against any and all
Losses sustained or incurred by or asserted against them arising out of BNY
Mellon’s own negligence, bad faith or willful misconduct in the performance of
this Agreement, including reasonable fees and expenses of counsel incurred in a
successful assertion of claims against BNY Mellon; provided however, that BNY
Mellon shall not indemnify the Trust for those Losses arising out of the Trust’s
own negligence, bad faith or willful misconduct in the performance of this
Agreement. This indemnity shall be a continuing obligation of BNY Mellon, its
successors and assigns, notwithstanding the termination or expiration of this
Agreement. BNY Mellon’s indemnification obligations under this Section 9(b)
shall survive termination or expiration of this Agreement.

(c)     The Trust agrees to indemnify BNY Mellon and agrees to hold BNY Mellon
harmless from and against any and all Losses sustained or incurred by or
asserted against BNY Mellon by reason of or as a result of any action taken or
omitted to be taken by BNY Mellon or otherwise arising out of BNY Mellon’s
performance of this Agreement, including reasonable fees and expenses of counsel
incurred in a defense against any Losses; provided however, that the Trust shall
not indemnify BNY Mellon for those Losses arising out of BNY Mellon’s own
negligence, bad faith or willful misconduct in the performance of this
Agreement. This indemnity shall be a continuing obligation of the Trust, its
successors and assigns, notwithstanding the termination of this Agreement. Under
no circumstances shall the Trust or any Fund be liable to BNY Mellon or any or
any third party for special, indirect or consequential damages, or lost profits
or loss of business, arising in connection with this Agreement, even if
previously informed of the possibility of such damages and regardless of the
form of action. The Trust’s indemnification obligations under this Section 9(c)
shall survive termination or expiration of this Agreement. Without limiting the
generality of the foregoing, the Trust shall indemnify BNY Mellon and any BNY
Mellon Affiliate against and save BNY Mellon and any BNY Mellon Affiliate
harmless from any Losses, including reasonable counsel fees and other costs and
expenses of a defense against any claim or liability, arising from any one or
more of the following:

(i)    Errors in records or instructions, explanations, information,
specifications or documentation of any kind, as the case may be, supplied to BNY
Mellon by or on behalf of the Trust;

 

- 14 -



--------------------------------------------------------------------------------

(ii)    Action or inaction taken or omitted to be taken by BNY Mellon or any BNY
Mellon Affiliate pursuant to Instructions without negligence, bad faith or
willful misconduct;

(iii)    Any action taken or omitted to be taken by BNY Mellon in good faith in
accordance with the written advice or opinion of counsel for the Trust or its
own counsel, provided that such written advice or opinion of counsel is obtained
in accordance with Section 5(h);

(iv)    Any improper use by the Trust or its agents, distributor or Sponsor of
any valuations or computations supplied by BNY Mellon pursuant to this
Agreement;

(v)    The method of valuation of securities and the method of computing a
Fund’s Net Asset Value; or

(vi)    Any valuations of securities, other assets, or the Net Asset Value
provided by the Trust.

(d)    Actions taken or omitted in reliance on Instructions or upon any
information, order, indenture, stock certificate, power of attorney, assignment,
affidavit or other instrument believed by BNY Mellon in good faith to be from an
Authorized Person, or in in accordance with the written advice or opinion of
counsel for the Trust or its own counsel, provided that such written advice or
opinion of counsel is obtained in accordance with Section 5(h), shall be
conclusively presumed to have been taken or omitted in good faith.

10.    Compensation.

For the services provided hereunder, the Trust will cause BNY Mellon to be paid,
by the Sponsor or other party, such compensation and reimbursement of such
actual out-of-pocket expenses as is mutually agreed to in writing by each Fund
and BNY Mellon from time to time. Except as hereinafter set forth, compensation
shall be calculated and accrued daily and paid monthly. BNY Mellon shall deliver
to the Trust invoices for services rendered. Each Fund authorizes BNY Mellon to
debit such Fund’s custody account for all undisputed amounts due and payable
hereunder which remain unpaid for 90 days after receipt by the Trust of the
invoice for same. Upon termination of this Agreement before the end of any
month, the compensation for such part of a month shall be prorated according to
the proportion which such period bears to the

 

- 15 -



--------------------------------------------------------------------------------

full monthly period and shall be payable upon the effective date of termination
of this Agreement. For the purpose of determining compensation payable to BNY
Mellon, each Fund’s Net Asset Value shall be computed at the times and in the
manner specified in the Trust’s Offering Materials.

11.    Records; Visits.

(a)    The books and records pertaining to the Trust and the Funds which are in
the possession or under the control of BNY Mellon shall be the property of the
Trust. The Trust and Authorized Persons shall have access to such books and
records at all times during BNY Mellon’s normal business hours. Upon the
reasonable request of the Trust, copies of any such books and records shall be
promptly provided by BNY Mellon to the Trust or to an Authorized Person, at the
Trust’s expense. Upon termination or expiration of this Agreement, the parties
agree to cooperate in the execution of documents and performance of other
actions necessary or desirable in order to facilitate the succession of a new
service provider. BNY Mellon will promptly deliver to the Trust or to any
designated third party all books and records created and maintained by BNY
Mellon as well as any books and records maintained but not created by BNY Mellon
together with a certification that all such books and records created and
maintained by BNY Mellon are accurate and complete. For purposes of
clarification, BNY Mellon shall not charge the Trust or any successor service
provider any fees or expenses associated with delivering the books and records
held by it to the successor service provider. Further, BNY Mellon agrees that if
this Agreement terminates or expires at the end of a calendar quarter, BNY
Mellon will prepare, review and file the Form 10-K or 10-Q, as applicable, and
the Form CPO-PQR for the immediately preceding calendar quarter or year, as
applicable, in accordance with and subject to the terms and conditions of this
Agreement. For the avoidance of doubt, BNY Mellon shall be compensated for the
services provided pursuant to Section 10 of this Agreement.

(b)    BNY Mellon shall (i) keep all books and records with respect to each
Fund’s books of account, (ii) records of each Fund’s securities transactions,
and (iii) all other books and records as required pursuant to Commodity Futures
Trading Commission Regulation 1.31 (“CFTC Regulation 1.31”) in connection with
the services provided hereunder and Rule 31a-1 under the 1940 Act, as if the
Fund were subject to such requirements, and will maintain those books and
records of the Trust and the Funds, and act as the document repository thereof,
as required by CFTC Regulation 1.31 and according to its normal retention
schedule for such books and records.

 

- 16 -



--------------------------------------------------------------------------------

12.    Term of Agreement.

(a)    The term of this Agreement shall be three (3) years (the “Initial Term”),
commencing October 1, 2018 and shall automatically renew for additional one-year
terms (each, a “Renewal Term”) unless earlier terminated as provided below:

(i)    Beginning on the first day of the second year of this Agreement, the
Trust may terminate this Agreement at any time upon at least ninety (90) days’
written notice, to BNY Mellon at its address set forth in Section 18 hereof.

(ii)    Either party hereto may terminate this Agreement in the event the other
party breaches any material provision of this Agreement, provided that the
non-breaching party gives written notice of such breach to the breaching party
and the breaching party does not cure such violation within thirty (30) days
following receipt of such notice.

(iii)    Either party hereto may terminate this Agreement immediately by sending
notice thereof to the other party upon the happening of any of the following:
(i) a party commences as debtor any case or proceeding under any bankruptcy,
insolvency or similar law, or there is commenced against such party any such
case or proceeding; (ii) a party commences as debtor any case or proceeding
seeking the appointment of a receiver, conservator, trustee, custodian or
similar official for such party or any substantial part of its property or there
is commenced against the party any such case or proceeding; (iii) a party makes
a general assignment for the benefit of creditors; or (iv) a party states in any
medium, written, electronic or otherwise, any public communication or in any
other public manner its inability to pay debts as they come due. Either party
hereto may exercise its termination right under this Section 12(d) at any time
after the occurrence of any of the foregoing events notwithstanding that such
event may cease to be continuing prior to such exercise, and any delay in
exercising this right shall not be construed as a waiver or other extinguishment
of that right.

(b)    Termination of this Agreement with respect to one Fund shall not
constitute a termination of this Agreement with respect to the other Funds.

13.     Amendment.

This Agreement may not be amended, changed or modified in any manner except by a
written agreement executed by BNY Mellon and the Trust.

 

- 17 -



--------------------------------------------------------------------------------

14.    Assignment; Subcontracting.

(a)    This Agreement shall extend to and shall be binding upon the parties
hereto, and their respective permitted successors and assigns; provided,
however, that this Agreement shall not be assignable or delegable by either
party without the written consent of the other party.

(b)     Notwithstanding the foregoing: (i) BNY Mellon may assign or transfer
this Agreement to any BNY Mellon Affiliate or transfer this Agreement in
connection with a sale of a majority or more of its assets, equity interests or
voting control, provided that BNY Mellon gives the Trust at least ninety
(90) days’ prior written notice of such assignment or transfer and such
assignment or transfer does not impair the type, quality, nature, or provision
of services under this Agreement in any material respect, and the assignee or
transferee agrees to be bound by all terms of this Agreement in place of BNY
Mellon; (ii) BNY Mellon may subcontract with, hire, engage or otherwise
outsource to any BNY Mellon Affiliate with respect to the performance of any one
or more of the functions, services, duties or obligations of BNY Mellon under
this Agreement but any such subcontracting, hiring, engaging or outsourcing
shall not relieve BNY Mellon of any of its liabilities hereunder; (iii) BNY
Mellon may subcontract with, hire, engage or otherwise outsource to an
unaffiliated third party with respect to the performance of any one or more of
the functions, services, duties or obligations of BNY Mellon under this
Agreement but any such subcontracting, hiring, engaging or outsourcing shall
(A) require the prior written consent of an Authorized Person of the Trust and
(B)limit BNY Mellon’s liability such that BNY Mellon shall only be liable for
failure to reasonably select such unaffiliated third party, and BNY Mellon shall
have no liability for any acts or omissions to act of such unaffiliated third
party; and

(c)     BNY Mellon, in the course of providing certain additional services
requested by a Fund, including but not limited to, Typesetting or eBoard Book
services (“Vendor Eligible Services”) as further described in Schedule I
attached hereto, may in its sole discretion, enter into an agreement or
agreements with a financial printer, or electronic services provider (“Vendor”)
to provide BNY Mellon with the ability to generate certain reports or provide
certain functionality. BNY Mellon shall not be obligated to perform any of the
Vendor Eligible Services unless an agreement between BNY Mellon and the Vendor
for the provision of such services is

 

- 18 -



--------------------------------------------------------------------------------

then-currently in effect, and shall only be liable for the failure to reasonably
select the Vendor. Upon request, BNY Mellon will disclose the identity of the
Vendor and the status of the contractual relationship, and a Fund is free to
attempt to contract directly with the Vendor for the provision of the Vendor
Eligible Services.

(d)    As compensation for the Vendor Eligible Services rendered by BNY Mellon
pursuant to this Agreement, the Fund will pay to BNY Mellon, or cause the
Sponsor or other party to pay to BNY Mellon, such fees as may be agreed to in
writing by the Fund and BNY Mellon. In turn, BNY Mellon will be responsible for
paying the Vendor’s fees. For the avoidance of doubt, BNY Mellon anticipates
that the fees it charges hereunder will be more than the fees charged to it by
the Vendor, and BNY Mellon will retain the difference between the amount paid to
BNY Mellon hereunder and the fees BNY Mellon pays to the Vendor as compensation
for the additional services provided by BNY Mellon in the course of making the
Vendor Eligible Services available to the Fund.

15.    Governing Law; Consent to Jurisdiction.

This Agreement shall be construed in accordance with the substantive laws of the
State of New York, without regard to conflicts of laws principles thereof. The
Trust and BNY Mellon each hereby consents to the jurisdiction of a state or
federal court situated in New York City, New York in connection with any dispute
arising hereunder. The Trust and BNY Mellon each hereby irrevocably waives to
the fullest extent permitted by applicable law, any objection which it may now
or hereafter have to the laying of venue of any such proceeding brought in such
a court and any claim that such proceeding brought in such a court has been
brought in an inconvenient forum. The Trust and BNY Mellon each hereby
irrevocably waives any and all rights to trial by jury in any legal proceeding
arising out of or relating to this Agreement to the fullest extent permitted by
law.

16.    Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations shall not in any way
be affected or impaired thereby, and if any provision is inapplicable to any
person or circumstances, it shall nevertheless remain applicable to all other
persons and circumstances.

 

- 19 -



--------------------------------------------------------------------------------

17.    No Waiver.

Each and every right granted to either party hereunder or under any other
document delivered hereunder or in connection herewith, or allowed it by law or
equity, shall be cumulative and may be exercised from time to time. No failure
on the part of either party to exercise, and no delay in exercising, any right
will operate as a waiver thereof, nor will any single or partial exercise by BNY
Mellon of any right preclude any other or future exercise thereof or the
exercise of any other right.

18.    Notices.

Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Trust shall be sufficiently given if addressed to
the Trust and delivered (a) by hand, (b) by first class registered or certified
mail, postage prepaid, return receipt requested, or (c) by a nationally
recognized overnight courier as follows:

if to the Trust, at

ProShares Trust II

7501 Wisconsin Avenue

Suite 1000E

Bethesda, MD 20814

Attention: General Counsel

with a copy to:

ProShares Trust II

7501 Wisconsin Avenue

Suite 1000E

Bethesda, MD 20814

Attention: Principal Executive Officer

if to BNY Mellon, at

BNY Mellon

2 Hanson Place

Brooklyn, NY 11217

 

- 20 -



--------------------------------------------------------------------------------

Attention: ETF Operations

with a copy to:

The Bank of New York Mellon

225 Liberty Street

New York, New York 10286

Attention: Legal Dept. – Asset Servicing

or at such other place as may from time to time be designated in writing.
Notices hereunder shall be effective upon receipt.

19.    Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original; but such counterparts together shall
constitute only one instrument.

20.    Several Obligations.

The parties acknowledge that the obligations of the Funds hereunder are several
and not joint, that no Fund shall be liable for any amount owing by another
Fund, or the Trust on behalf of another Fund, and that the Trust has executed
one instrument for convenience only.

21.    Confidentiality.

(a)    Except to the extent expressly provided to the contrary in this
Section 21, each party shall keep confidential any information relating to the
other party’s business and operation, the Trust or any Fund, or the securities
and/or cash held for the Trust or any Fund (collectively, “Confidential
Information”) and shall not disclose the other party’s Confidential Information
to any third party. For the avoidance of doubt, except as is reasonably
necessary to provide services to the Trust and each Fund, as required by law or
regulation, or with the written consent of the Trust, BNY Mellon agrees that it
will not disclose Confidential Information to any other division of BNY Mellon
and BNY Mellon will not disclose Confidential Information to any parent company,
affiliate or subsidiary of BNY Mellon except to the extent set forth in
sub-section (b) hereof. Confidential Information shall include, but not be
limited to, (a) any data or information that is competitively sensitive material
or otherwise not generally known to the public, including, but not limited to,
information about product plans, product concepts, product structure, portfolio

 

- 21 -



--------------------------------------------------------------------------------

management strategies, tax strategies, marketing strategies, finances,
operations, customer relationships, customer profiles, customer lists, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of the Trust or BNY Mellon and their
respective subsidiaries and affiliated companies; (b) any scientific or
technical information, design, process, procedure, formula, or improvement that
is commercially valuable and secret in the sense that its confidentiality
affords the Trust or BNY Mellon a competitive advantage over its competitors;
(c) all confidential or proprietary concepts, documentation, reports, data,
specifications, computer software, source code, object code, flow charts,
databases, inventions, know-how, and trade secrets, whether or not patentable or
copyrightable; and (d) anything designated by the disclosing party as
Confidential Information. Notwithstanding the foregoing, information shall not
be Confidential Information and shall not be subject to such confidentiality
obligations if: (i) it is necessary for BNY Mellon to release such information
in connection with the provision of services under this Agreement provided that
the recipient of such Confidential Information is subject to a duty of
confidentiality; (ii) such Confidential Information at the time of disclosure is
in the public domain; (iii) such Confidential Information is learned by the
receiving party from a third party unless the receiving party knew or should
have known that such third party owed a duty of confidentiality to the
disclosing party; (iv) such Confidential Information is known to or developed by
the receiving party independently of information disclosed by the other party
under this Agreement; or (v) it is requested or required to be disclosed
pursuant to a subpoena, applicable law, regulation or judicial or regulatory
process (each such disclosure, a “Required Disclosure”). Other than with respect
to supervisory examinations of BNY Mellon by its regulators, BNY Mellon agrees,
where the circumstances reasonably permit, and to the extent permitted by law,
to provide the Trust with prior notice of any Required Disclosure promptly upon
receipt of such request or requirement. BNY Mellon acknowledges and agrees that
in connection with its services under this Agreement it receives non-public
confidential portfolio holdings information (“Portfolio Information”) with
respect to the Trust. BNY Mellon agrees that, subject to the foregoing
provisions of and the exceptions set forth in this Section 21, BNY Mellon will
keep confidential the Trust’s Portfolio Information and will not disclose the
Trust’s Portfolio Information other than pursuant to a written instructions;
provided that without the need for such a written instructions and
notwithstanding any other provision of this Section 21 to the contrary, the
Trust’s Portfolio Information may be disclosed to third party pricing services
which are

 

- 22 -



--------------------------------------------------------------------------------

engaged by BNY Mellon in connection with the provision of services under this
Agreement and which shall be subject to a duty of confidentiality with respect
to such Portfolio Information and to the Trust’s regulators. The provisions of
this Section 21 shall survive termination or expiration of this Agreement.

(b)     The Bank of New York Mellon Corporation is a global financial
organization that provides services to clients through its affiliates and
subsidiaries in multiple jurisdictions (the “BNY Mellon Group”). The BNY Mellon
Group may centralize functions including audit, accounting, risk, legal,
compliance, sales, administration, product communication, relationship
management, storage, compilation and analysis of customer-related data, and
other functions (the “Centralized Functions”) in one or more affiliates,
subsidiaries and third-party service providers. Notwithstanding the foregoing
confidentiality obligations of sub-section (a) of this Section, solely in
connection with the Centralized Functions, (i) the Trust, on behalf of each
Fund, consents to the disclosure of and authorizes BNY Mellon to disclose
information regarding the Fund (“Customer-Related Data”) to the BNY Mellon Group
and to its third party service providers who are subject to confidentiality
obligations with respect to such information and (ii) BNY Mellon may store the
names and business contact information of the Trust’s employees and
representatives on the systems or in the records of the BNY Mellon Group or its
service providers. The BNY Mellon Group may aggregate Customer-Related Data with
other data collected and/or calculated by the BNY Mellon Group, and
notwithstanding anything in this Agreement to the contrary the BNY Mellon Group
will own all such aggregated data and may use such aggregated data in regulatory
reports, in marketing materials prepared for the BNY Mellon Group’s
shareholders, other clients or potential clients, to monitor and enhance its
service offerings, and to develop new products and services, provided that the
BNY Mellon Group shall not distribute the aggregated data in a format that
identifies Customer-Related Data with a particular customer. The Trust confirms
that it is authorized to consent to the foregoing.

22.    Limitation of Liability of the Sponsor and Shareholders.

It is expressly acknowledged and agreed that the obligations of the Trust
hereunder shall not be binding upon any of the shareholders, officers, employees
or agents of the Trust or Sponsor personally, but shall bind only the trust
property of the Trust, as provided in its Amended and

 

- 23 -



--------------------------------------------------------------------------------

Restated Trust Agreement. The execution and delivery of this Agreement has been
authorized by the Sponsor and signed by an officer of the Trust, acting as such,
and neither such authorization by the Sponsor nor such execution and delivery by
such officer shall be deemed to have been made by any of them individually or to
impose any liability on any of them personally, but shall bind only the trust
property of the Trust as provided in its Amended and Restated Trust Agreement.
The provisions of this Section 22 shall survive termination or expiration of
this Agreement.

23.    Delivery of SSAE-18.

BNY Mellon shall provide the Trust with a summary of the results of its latest
SSAE-18 or equivalent control audit prepared by BNY Mellon’s external auditors.
Annually, BNY Mellon will participate in the Trust’s reasonable information
security questionnaire processes. The Trust may view BNY Mellon’s
security-related policies and procedures; however, no documentation relating
thereto may be copied, shared, transmitted or removed from BNY Mellon premises,
except as mutually agreed. The parties shall mutually agree upon a convenient
time and place for such meeting. Not more than once each year, and subject to
BNY Mellon’s reasonable security requirements and availability of personnel, BNY
Mellon will at the Trust’s request arrange a tour of BNY Mellon’s data
processing facilities for the Trust’s subject matter experts. BNY Mellon will
also, subject to its reasonable security requirements, permit site visits of its
data processing facilities by governmental agencies with regulatory authority
over the Trust. In the event that the Trust identifies any control deficiencies,
BNY Mellon will discuss such findings with the Trust and if appropriate the
parties shall work together to develop a mutually agreeable remediation plan.
All nonpublic documentation and information disclosed to the Trust in accordance
with this Section shall be deemed proprietary and confidential information of
BNY Mellon. The Trust shall not disclose such documentation or information to
any third party or use it for any purpose other than evaluating BNY Mellon’s
security controls, except that the Trust may disclose BNY Mellon’s SSAE-18
summary to the Trust’s external auditors provided that such external auditors
are required to maintain the confidentiality of the summary and any related
information. BNY Mellon shall be reimbursed for any costs and expenses incurred
in connection with any review of BNY Mellon’s security controls.

 

- 24 -



--------------------------------------------------------------------------------

24.    Entire Agreement.

This Agreement and any related fee agreement constitute the entire agreement
with respect to the matters dealt with herein, and supersede all previous
agreements, whether oral or written, and documents with respect to such matters.

25.    No Third Party Beneficiaries.

All of the understandings, agreements, representations and warranties contained
herein are solely for the benefit of the Trust, the Sponsor, the Funds and BNY
Mellon, and there are no other parties who are intended to be benefited by this
Agreement.

26.    Additional Series.

In the event that the Trust establishes one or more additional series with
respect to which it desires to have BNY Mellon render services under the terms
hereof, it shall so notify BNY Mellon in writing and such additional series
shall automatically become Funds hereunder as of the date specified in such
notice.

[Remainder of page intentionally left blank]

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust and BNY Mellon have caused this Agreement to be
executed by their duly authorized officers as of the day and year first above
written.

 

PROSHARES TRUST II By:  

 

Name:   Title:   Date:   THE BANK OF NEW YORK MELLON By:  

 

Name:   Title:   Date:  

 

- 26 -



--------------------------------------------------------------------------------

EXHIBIT A

Funds

 

  1.

ProShares Short Euro

 

  2.

ProShares Short VIX Short-Term Futures ETF

 

  3.

ProShares Ultra Bloomberg Crude Oil

 

  4.

ProShares Ultra Bloomberg Natural Gas

 

  5.

ProShares Ultra Euro

 

  6.

ProShares Ultra Gold

 

  7.

ProShares Ultra Silver

 

  8.

ProShares Ultra VIX Short-Term Futures ETF

 

  9.

ProShares Ultra Yen

 

  10.

ProShares UltraPro 3x Crude Oil ETF

 

  11.

ProShares UltraPro 3x Short Crude Oil ETF

 

  12.

ProShares UltraShort Australian Dollar

 

  13.

ProShares UltraShort Bloomberg Crude Oil

 

  14.

ProShares UltraShort Bloomberg Natural Gas

 

  15.

ProShares UltraShort Euro

 

  16.

ProShares UltraShort Gold

 

  17.

ProShares UltraShort Silver

 

  18.

ProShares UltraShort Yen

 

  19.

ProShares VIX Mid-Term Futures ETF

 

  20.

ProShares VIX Short-Term Futures ETF

 

  21.

ProShares Bitcoin ETF

 

  22.

ProShares Short Bitcoin ETF



--------------------------------------------------------------------------------

EXHIBIT B

The undersigned hereby certifies that he/she is the duly elected and acting
                             of                              (the “Trust”), and
further certifies that the following officers or employees of the Trust have
been duly authorized in conformity with the Trust’s Amended and Restated Trust
Agreement to deliver Instructions to The Bank of New York Mellon (“BNY Mellon”)
pursuant to the Administration and Accounting Agreement between the Trust and
BNY Mellon dated                     , 20     and that the signatures appearing
opposite their names are true and correct:

 

 

 

 

 

 

Name   Title   Signature

 

 

 

 

 

Name   Title   Signature

 

 

 

 

 

Name   Title   Signature

 

 

 

 

 

Name   Title   Signature

 

 

 

 

 

Name   Title   Signature

 

 

 

 

 

Name   Title   Signature

This certificate supersedes any certificate of Authorized Persons you may
currently have on file.

 

By:  

 

Title:   Date:  



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE I

Schedule of Services

The services included on this Schedule of Services may be provided by BNY Mellon
or a BNY Mellon Affiliate, collectively referred to herein as “BNY Mellon”.

VALUATION AND COMPUTATION ACCOUNTING SERVICES

BNY Mellon shall provide the following valuation and computation accounting
services for each Fund:

Transaction Processing and Review – BNY Mellon shall input and reconcile the
Funds’ investment activity including, but not limited to:

 

  •  

Investments, including Tax lots

 

  •  

Income

 

  •  

Dividends

 

  •  

Capital Activity

 

  •  

Principal paydowns

 

  •  

Expense Accruals

 

  •  

Cash activity

 

  •  

Corporate actions

 

  •  

Compare Swap and forward valuations from the Sponsor to Swap valuations BNY
Mellon receives from the Broker, if applicable

 

  •  

Calculation of Yields

 

  •  

SEC Yields and Dividend yields, when applicable

Reconciliations – BNY Mellon shall reconcile the following positions against the
records of the custodian or other applicable party:

 

  •  

Securities, Futures and Over-the-Counter (“OTC”) holdings

 

  •  

Cash including cash transfers, fees assessed and other investment related cash
transactions

 

  •  

Trade Settlements

 

  •  

ETF Share reconciliation with DTCC

 

  •  

Commission expense and reimbursements, if applicable

 

  •  

Daily Variation Margin

Securities, Futures and OTC Valuations – Using the Trust’s valuation procedures,
BNY Mellon shall update each security, futures, and OTC position as to the
following:

 

  •  

Daily Valuation

 

  •  

Market prices obtained from approved sources or Fair Valuation obtained from an
Authorized Person of the Fund

Investment Accounting

 

  •  

Amortization/accretion at the individual tax lot level

 

  •  

Determine realized and unrealized capital gains/losses

 

  •  

General Ledger entries

 

  •  

Daily accruing of expenses and other expense related transactions

 

  •  

Book value calculations



--------------------------------------------------------------------------------

  •  

Trade date + 1 and/or Trade Date accounting

 

  •  

Daily NAV Calculation – Calculation of the NAV as of the earlier of 4:00 p.m.
Eastern or close of Fund’s benchmark. The below matrix reflects mutually agreed
upon NAV calculation deadlines.

 

Fund Name

   Valuation Time

ProShares Ultra Silver

   7:00 a.m.

ProShares UltraShort Silver

   7:00 a.m.

ProShares Ultra Gold

   10:00 a.m.

ProShares UltraShort Gold

   10:00 a.m.

ProShares Ultra Bloomberg Crude Oil

   2:30 p.m.

ProShares UltraShort Bloomberg Crude Oil

   2:30 p.m.

ProShares UltraPro 3X Crude Oil ETF

   2:30 p.m.

ProShares UltraPro 3X Short Crude Oil ETF

   2:30 p.m.

ProShares Ultra Bloomberg Natural Gas

   2:30 p.m.

ProShares UltraShort Bloomberg Natural Gas

   2:30 p.m.

ProShares UltraShort Australian Dollar

   4:00 p.m.

ProShares Ultra Euro

   4:00 p.m.

ProShares Short Euro

   4:00 p.m.

ProShares UltraShort Euro

   4:00 p.m.

ProShares Ultra Yen

   4:00 p.m.

ProShares UltraShort Yen

   4:00 p.m.

ProShares VIX Mid-Term Futures ETF

   4:15 p.m.

ProShares Ultra VIX Short-Term Futures ETF

   4:15 p.m.

ProShares VIX Short-Term Futures ETF

   4:15 p.m.

ProShares Short VIX Short-Term Futures ETF

   4:15 p.m.

In the event that BNY Mellon supplies an incorrect calculation of a Fund’s Net
Asset Value that is more than $0.01 different from the Fund’s actual Net Asset
Value, BNY Mellon shall promptly recalculate the Net Asset Value of such Fund
and supply the recalculated Net Asset Value to the Fund.

NAV/Portfolio holding Dissemination

 

  •  

Provide daily NAV and holding data to Morningstar, Lipper, and other
organizations as requested by the Sponsor

 

  •  

Create and transmit NAV, IIV data, and holding files on a daily basis to the FTP
site(s) designated by the Sponsor

Maintaining Books and Records

Provide accounting reports in connection with the annual audit and other audits
and examinations by regulatory agencies

Internet-Based Access to Fund Accounting Data

Position Reporting

Other agreed upon services

 

- 3 -



--------------------------------------------------------------------------------

FINANCIAL REPORTING

BNY Mellon shall provide the following financial reporting services for each
Fund:

Prepare, Review and File Quarterly Reports on Form 10-Q and Annual Reports on
Form 10-K in accordance with U.S. GAAP and with deference to Sponsor preferences
in a timely fashion

 

  •  

Statements of Financial Condition

 

  •  

Schedules of Investments

 

  •  

Statements of Operations

 

  •  

Statements of Changes in Shareholders’ Equity

 

  •  

Statements of Cash Flows

 

  •  

Notes to Financial Statements

 

  •  

Trust Combined Statements

Review/Prepare other financial data included in the 10-Qs and 10-Ks.

Prepare Quarterly Reports on Form 10-Q for the Fund for each of the first three
fiscal quarters of the Funds, and Annual Report on Form 10-K for the Funds
fiscal year, or as requested by the sponsor. The preparation of each Form 10-Q
and 10-K includes facilitating delivery of the filing to the printer,
coordination of all printer and author edits, the review of printer drafts and
the review of final printer invoices.

Upon review and approval of each form 10-K and 10-Q by the Sponsor’s Principal
Financial Officer (or such person performing such functions), the Administrator
shall edgarize and file, or cause to be edgarized and filed, such reports
(including the XBRL versions) with the SEC, CFTC and/or NFA, as required,
including any applicable executive officer certifications or other exhibits to
such reports. The Administrator shall also coordinate with the printer an XBRL
file and web-ready 10-K file that can be uploaded to the Sponsor’s Website.

FUND ADMINISTRATION SERVICES

BNY Mellon shall provide the following fund administration services for each
Fund:

Coordinate with Auditors the review of the quarterly report in the 10-Q and the
audit of the annual report in the 10-K, including weekly meetings, open item
list, etc.

Prepare Monthly Account Statements in conformity with CFTC Regulations within 20
days after month end.

Prepare quarterly CPO-PQR reporting within a mutually agreed upon timeframe
following the quarter end.

Prepare Annual Report that is filed electronically with NFA (PFS) within a
mutually agreed upon timeframe following the Funds fiscal year end.

Prepare Liquidation Statements in accordance with NFA regulations in a timely
manner.

Prepare and coordinate the Annual Shareholder Mailing within 90 days of the
Funds’ fiscal year subject to final review by Sponsor in compliance with the
requirements of CFTC Rule 4.22(c). BNY Mellon, in consultation with the Funds
Sponsor, shall facilitate delivery of the filing to the printer. Such
preparation includes the coordination of all printer and author edits, the
review of printer drafts and review of final printer invoices.

Prepare Seed Financial Statements as needed.

 

- 4 -



--------------------------------------------------------------------------------

Determine monthly management fees payable and prepare authorizations for
disbursements.

Prepare a quarterly report listing any known material errors/compliance
violations that occurred with respect to BNY Mellon’s procedures.

Provide assets and/or calculations of license fees to license providers.

Prepare, update and maintain regulatory calendars with respect to services
provided by BNY Mellon.

Maintain books and records, compliance materials and other Fund Documents
prepared by BNY Mellon.

As requested by the Sponsor, assist with requests for information/documentation
from the SEC, CFTC, NFA, applicable exchanges, and other regulatory authorities
to the extent BNY Mellon is in possession of such information.

Provide the Sponsor sub-certifications relating to Sarbanes-Oxley attestation
for Form 10-K, and Form 10-Q filings.

Assist in responses for inquiries from the SEC and other regulatory authorities
required.

Establish expense accruals, maintain expense files and coordinate payment of
invoices.

Monitor Expense reductions related to Offering costs.

Prepare fund budgets and recommendations for adjustments as necessary.

Prepare Monthly Fund expense pro-formas.

Prepare Stock split info as needed.

Provide financial data for S-1/S-3 and other regulatory filings.

Prepare statistical reports for information services.

Calculate and maintain standard SEC yield and total return information.

Prepare performance data every other month within ten days of month-end for
inclusion in S-1/S-3 and as requested by Sponsor.

Obtain Tax ID numbers, CUSIP numbers, ISIN numbers, and NSCC CUSIPs/Symbols.

Coordinate and facilitate DCP meetings, including preparing agendas and
providing minutes.

Establish control accounts for the new funds.

IRS CIRCULAR 230 DISCLOSURE:

To ensure compliance with requirements imposed by the Internal Revenue Service,
BNY Mellon informs the Fund that any U.S. tax advice contained in any
communication from BNY Mellon to the Fund (including any future communications)
is not intended or written to be used, and cannot be used, for the purpose of
(i) avoiding penalties under the Internal Revenue Code or (ii) promoting,
marketing or recommending to another party any transaction or matter addressed
herein or therein.

 

- 5 -



--------------------------------------------------------------------------------

TAX SERVICES

BNY Mellon shall provide the following tax services for each Fund:

Provide accounting and other data to the sponsor and its Tax Accountants in
support of the preparation of the K-1’s and the related filings.

PORTFOLIO COMPLIANCE SERVICES

BNY Mellon shall provide the following portfolio compliance services for each
Fund:

 

  •  

Monitor and test daily each Fund’s compliance with investment restrictions and
other requirements, as directed by the Sponsor.

OTHER ADMINISTRATION SERVICES

BNY Mellon shall provide the following other administration services for each
Fund:

Assist in coordinating the filing of the Fidelity Bond with the SEC.

Assist with and/or coordinate such other filings, notices and regulatory
matters, including Form 8-K, on such terms and conditions as the parties hereto
may mutually agree upon in writing from time to time.

Assist the Fund in the handling of SEC examinations by providing requested
documents in the possession of BNY Mellon that are on the SEC examination
request list and any other information that may be required by rule or
regulation.

At the request of the Fund Sponsor, review miscellaneous materials and reports
prepared by Sponsor, auditors, outside Counsel, etc. and provide comments as
appropriate.

Prepare initial draft of annual update to the Funds’ registration statement on
Form S-1/3.

Provide information, reports and data to the Trust or the Sponsor’s Compliance
Department as may be reasonably requested, and cooperate with him/her and
his/her staff in connection with their due diligence review of BNY Mellon’s
services and internal compliance procedures, processes and controls.

 

- 6 -